Title: From Thomas Jefferson to Thomas Paine, 17 July 1808
From: Jefferson, Thomas
To: Paine, Thomas


                  
                     Dear Sir 
                     
                     Washington July 17. 08.
                  
                  Your favor of the 8th. was recieved some days ago. Mr. Holmes did apply to me in the course of the late session for information respecting some application of yours, the particulars of which I do not now recollect. but I well remember it was on some matter which took place while I was not a member of Congress and therefore knew nothing of but what was on the records. I was absent from Congress from 1777. to 1803. being during that interval closely employed by my own state. I advised him to examine the files of the department of state & have no doubt he obtained all the information they furnish.
                  Your ideas expressed in the latter part of your letter are undoubtedly correct. they were taken up the moment the law passed giving a power of suspending the embargo in whole or in part on the repeal of the decrees or orders of council. as yet we have reaped no fruits from our endeavors.   proposing to absent myself from this place during the sickly season now approaching, and much occupied with preparations, I must here place my salutations and assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               